Citation Nr: 0430838	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a right knee 
disability. 

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to service connection for vision problems. 

9.  Entitlement to service connection for lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Thomas M. Brown, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970 and from November 1990 to January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico. 

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Albuquerque, New 
Mexico.  A copy of the hearing transcript has been associated 
with the claims file.  During the hearing, the veteran 
indicated that he was withdrawing his claim of service 
connection for a general health condition.  Thus, the only 
issues remaining for appellate consideration by the Board are 
those 9 issues listed above.  

(The issues of entitlement to service connection for hip, 
knee, ankle, and lumbar spine disabilities, and for vision 
problems will be addressed in the remand section following 
the decision below.)


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD as a result of events 
that occurred during his military service in Korea.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  Credible 
supporting evidence that the in-service stressor occurred 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, the Board finds that the evidence does not 
establish service connection for PTSD because the evidence 
shows that the veteran does not meet the criteria for a 
diagnosis of PTSD.

The veteran served on active duty in Korea from July to 
November 1969.  His military occupational specialty was that 
of a light vehicle driver.  He has no combat-related medals.  
The record shows no diagnosis of PTSD or any other 
psychiatric disorder in service, and the veteran was found 
psychiatrically normal on examination for separation from 
service in June 1970.  Furthermore, post-service private and 
VA medical evidence of record, dated from February 1997 to 
May 2004, does not reflect a diagnosis of PTSD by competent 
medical authority.  

After reviewing the entire evidence of record, the Board 
finds that service connection for PTSD must be denied because 
of the absence of any evidence that the veteran has ever been 
diagnosed as having PTSD either during service or in the over 
34 years after service.  Significantly, the veteran testified 
at a hearing before the undersigned Veterans Law Judge in 
September 2004 that he had not sought any post-service 
treatment, either VA or private, for his psychiatric 
complaints.

As the medical evidence on the question of diagnosis does not 
show that the veteran meets the diagnostic criteria for PTSD, 
the Board finds that a critical element to establish service 
connection for such disorder is lacking, and that further 
analysis into the remaining criteria of 38 C.F.R. § 3.304(f) 
simply is not necessary.

For the reasons discussed above, the claim of service 
connection for PTSD currently before the Board must be 
denied.

In reaching its decision, the Board has considered the 
veteran's assertions. However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he should be diagnosed with PTSD, or whether 
there is a medical relationship between a claimed disability 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The Board also has considered the benefit-of-the-doubt 
doctrine in connection with the claim of service connection 
for PTSD; however, as the competent medical evidence does not 
support, or is not in relative equipoise with respect to the 
claim, that doctrine is not for application in this appeal. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).

The Board has considered the final regulations that VA issued 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). These 
regulations apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001); VAOPGCPREC 7-2003.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by a May 2003 rating decision, an 
August 2003 statement of the case and a letter to the 
veteran, dated in September 2003, of the evidence needed to 
substantiate the claim of entitlement to service connection 
for PTSD, and the obligations of VA and the veteran with 
respect to producing that evidence.  In particular, the 
September 2003 letter informed the veteran that to 
substantiate his claim of service connection for PTSD the 
evidence must show that he has a current diagnosis that is 
related to military service.  The September 2003 letter also 
advised the veteran that VA must make reasonable efforts to 
assist him in getting evidence, including such things as 
medical records, employment records, or records from Federal 
agencies.  Thus, the RO has satisfied the requirement to 
notify the claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, would be obtained by VA on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  In this regard, in a July 2004 
statement to the RO, the veteran indicated that he did not 
have any additional evidence to submit on behalf of his 
appeal.  In addition, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge in September 2004.  
As noted in the preceding paragraphs, the veteran testified 
that he had not sought any post-service treatment, either 
private or VA, for his alleged PTSD.  Taken together, the 
Board is persuaded that there is no reasonable possibility 
that further development would unearth any additional 
evidence helpful to the veteran.  This is especially so given 
that there is no clinical evidence that the veteran has been 
diagnosed as having PTSD.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for PTSD, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, there is no indication, except by way 
of unsupported allegation, that the veteran experiences PTSD.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Service connection for PTSD is denied. 


REMAND

The Board finds that additional development is required prior 
to final appellate review of the veteran's claims of service 
connection for lumbar spine, hip, knee and ankle 
disabilities, and vision problems.  

Concerning the veteran's lumbar spine claim, the veteran 
maintains that his pre-existing spinal bifida of the lumbar 
spine increased during active service as a result of lifting 
heavy objects while serving as a truck driver in a 
transportation unit.  Service medical records reflect that 
when evaluated for service entrance in April 1968, the 
veteran's spine was found to have been "normal."  However, 
in the notes section of the report, the examining physician 
indicated that X-rays of the lumbar spine revealed spina 
bifida occulta.  An April 1968 Report of Medical History 
reflects that the veteran reported having had back trouble.  
In the physician's summary section of the report, it was 
noted that the veteran had been under chiropractic care for 
his back since the ninth grade.  In August 1969, the veteran 
was seen in the dispensary and complained of having back 
pain.  Upon physical evaluation, there was no evidence of any 
point tenderness or muscular pain.  An assessment of 
musculoskeletal pain was made.  When examined for service 
discharge in July 1970, the veteran's spine was found to have 
been "normal."  While post-service VA and private treatment 
reports, dated from February 1997 to May 2004, reflect that 
the veteran gave a history of having arthritis of the spine 
for the previous 10 years, that he had injured his lumbar 
spine fifteen years earlier and an assessment was made of 
back pain/muscle spasm (see VA outpatient reports, dated in 
October 1999 and January 2001), he has not been afforded a VA 
examination to determine whether any current lumbar spine 
disability is etiologically related to clinical findings 
reported during service or whether any pre-existing low back 
disability was aggravated by such service.  Thus, prior to 
final appellate review of the claim of service connection for 
lumbar spine disability, the veteran should be afforded a VA 
examination that takes into account the entire record, 
including the veteran's service medical records.  

In addition, during the September 2004 hearing, the veteran 
testified that his current knee, hip and ankle disabilities 
were the result of lifting heavy objects during service 
(service medical records are negative for the aforementioned 
disabilities with the exception of a diagnosis of "ankle 
sprain" in June 1970.)  He reported that he had continued to 
seek treatment for his knees, hips, low back and ankle at the 
VA Medical Center (VAMC) in Albuquerque, New Mexico.  While 
treatment reports, dated from October 1999 to May 2004, from 
the VAMC in Albuquerque, New Mexico have been associated with 
the claims file, more recent reports have not been obtained.  
As for VA's obligation to secure the aforementioned records, 
it should be pointed out that VA adjudicators are charged 
with constructive notice of documents generated by VA, 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In this regard, the Board notes, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, a remand is necessary.  Id.  

A review of the claims file also reveals that, on his 
original claim for VA compensation, received by the RO in 
February 2003, the veteran indicated that he had received 
treatment for his knees and hips at Lovelace Hospital, 
Albuquerque, New Mexico.  In addition, during a December 2003 
hearing at the RO in Albuquerque, New Mexico, the veteran 
testified that in the 1970's he had received treatment for 
his right knee from a private practitioner, Barry Marin, M.D.  
However, it appears that such records have not been 
associated with the claims file and are apparently relevant 
to the veteran's claims of service connection for knee and 
hip disabilities.  Consequently, on remand, the RO should 
attempt to secure the aforementioned reports. 

Furthermore, during the December 2003 hearing at the RO in 
Albuquerque, New Mexico, the veteran reported that he had 
been hospitalized for his right knee at Camp Casey, North 
Korea in 1969.  A review of the service medical records does 
not reflect that any records normally associated with 
hospitalization (e.g. admission, discharge summary etc.) have 
been associated with the claims file.  Thus, an attempt 
should be made to obtain any in-service hospitalization 
reports as they may be pertinent to the veteran's claim of 
service connection for right knee disability.  

Concerning the veteran's claim of service connection for 
vision problems, he testified in September 2004 that he wore 
eyeglasses in service, that he needed eyeglasses to read the 
newspaper and that a battery had exploded in his face in 
Korea (the veteran denied any trauma to his eyes during a 
December 2003 hearing at the RO.)  He maintained that he had 
sought treatment from a few private physicians for his eyes 
(he did not provide the names of any specific private 
practitioner) and that he had told them about the in-service 
explosion.  Service medical records include an April 1968 
service entrance examination report reflecting that the 
veteran's distant vision was 20/30 and 20/25 in his right and 
left eyes, respectively.  In the summary and defects section 
of the report, the examiner noted that the veteran had 
defective vision.  An April 1968 Report of Medical History 
reflects that the veteran reported having worn eyeglasses.  
The remainder of the service medical records are devoid of 
any evidence of any explosion or other trauma to the eyes.  A 
June 1970 service discharge examination report reflects that 
the veteran's visual acuity was 20/40.  An ophthalmologic 
consult, which appears to have been conducted at service 
separation, reflects that the veteran wore his eyeglasses 
full-time.  The veteran's uncorrected vision was 20/30.  He 
complained of having burning eyes, blurry distant vision, 
dizziness, and blackouts.  An external examination and the 
media and fundi were all found to have been within normal 
limits.  A diagnosis of "-050 sphere" was recorded by the 
examiner.  A review of the claims file reflects that VA has 
not examined the veteran with regard to his claimed vision 
problems.  An examination would be helpful in this case.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this issue, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the National 
Personnel Records Center and request all 
available pertinent clinical 
documentation pertaining to any 
hospitalization of the veteran in 1969 at 
Camp Casey, North Korea.  The records 
sought should include the complete 
history of any treatment and observation, 
including copies of all clinical records, 
discharge summary, and examination 
reports, nurse notes, and therapy 
records, prepared during hospitalization.  
If the requested records are unavailable, 
documentation as to their unavailability 
must be provided in the claims file. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hip, knee, ankle or low back disabilities 
or vision problems since his separation 
from service in March 1970, to 
specifically include all treatment 
reports from the VAMC in Albuquerque, New 
Mexico from May 2004, and also all 
clinical treatment records from Lovelace 
Hospital, Albuquerque, New Mexico, and 
Barry Marin, M.D.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them.  

3.  The RO should undertake any record 
development it determines to be indicated 
and then schedule the veteran for a VA 
orthopedic examination.  The claims file, 
along with all additional evidence 
obtained pursuant to the instruction 
above, as well as a copy of this remand,  
must be made available to the examiner 
for review before the examination.  The 
examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed knee, hip, ankle or 
lumbar spine disability originated in, or 
is otherwise traceable to, military 
service (see October 1999 VA outpatient 
report, reflecting that the veteran 
sustained a right knee injury during the 
course of his employment in 1982.)  
		
As part of this, the examiner should note 
whether the evidence clearly shows that 
any diagnosed low back disability existed 
before either period of military service.  
The examiner should also provide an 
opinion as to whether it is clear that 
any such pre-existing low back disability 
did not worsen during either period of 
military service.  It should be noted if 
any in-service worsening resulted in 
permanent increase in disability.  If it 
is determined that the veteran does not 
have a low back disability due to 
military service, the examiner should 
expressly say so and provide detailed 
reasons for such an opinion.  The 
rationale for all opinions should be 
explained in detail.  

4.  Then, the RO should schedule the 
veteran for an eye examination to 
determine the nature and etiology of any 
vision problems found on examination.  
The claims file, along with all 
additional evidence obtained pursuant to 
the instruction above, as well as a copy 
of this remand, must be made available to 
the examiner for review before the 
examination.  After examining the veteran 
and reviewing the evidence in the claims 
file the examiner is requested to render 
an opinion as to whether the veteran 
currently has any vision problem, other 
than the refractive error noted at 
service entrance in April 1968, that is 
related to an event in service (e.g., 
battery explosion.)  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
Complete detailed rationale must be given 
for each opinion that is rendered.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues remaining on 
appeal.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



